Citation Nr: 1447012	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-11 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	State of Vermont Office of Veteran Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to July 1968.  The Veteran died in August 2010. The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in White River Junction, Vermont.  

In September 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.


FINDINGS OF FACT

1. The Veteran died in August 2010; the death certificate lists the cause of death as drowning by an undetermined manner.  

2. At the time of the Veteran's death, he was service connected for post-traumatic stress disorder (PTSD), fracture of left femur, residual of gunshot wound, status post left total knee replacement, splenectomy, residual of chest wound, residual of abdominal wound, and type II diabetes mellitus.

3. Resolving all reasonable doubt in the appellant's favor, the most probative evidence of record indicates that the Veteran's service-connected PTSD contributed to his death.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for the Veteran's cause of death are met. 38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for service connection, therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court expanded the VCAA notice requirements for a Dependency and Indemnity Compensation (DIC) claim. In Hupp, the Court held that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a Veteran was service-connected for a disability during his or her lifetime. The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. In addition, the Court found that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. In correspondence to the appellant, dated in August 2010, VA informed the appellant of what evidence was required to substantiate her claim for DIC.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996). The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's death certificate, marriage certificate, service treatment records (STRs), VA examination and treatment records, a VA clinical opinion, an autopsy report and the statements of the appellant in support of the claims. The Board has carefully reviewed such statements, and concludes that there has not been identification of further evidence not already of record for which VA has a duty to obtain.  

A VA opinion with regard to the issues on appeal was obtained in March 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the opinion obtained in this case is adequate, as is predicated on a review of the records, to include consideration of the Veteran's service-connected disabilities and non service-connected disabilities.  It provides a rationale for the opinion proffered. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim. Essentially, all available evidence that could substantiate the claim has been obtained.  

Legal criteria

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312(b). In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).   


Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Cause of death

The Board finds that entitlement to service connection for the Veteran's cause of death is warranted.

The appellant is claiming entitlement to service connection for the cause of the Veteran's death. The Veteran died in August 2010.The certificate of death lists the cause of death as drowning by an undetermined manner. At the time of the Veteran's death, he was service connected for PTSD, fracture of left femur, residual of gunshot wound, status post left total knee replacement, splenectomy, residual of chest wound, residual of abdominal wound, and type II diabetes mellitus.

The appellant avers that the Veteran's service-connected PTSD directly led to or contributed to his death. The appellant further asserts that the Veteran's VA prescribed medication for his service-connected PTSD as well as his frequent alcohol consumption contributed to the Veteran's drowning. The appellant contends that while at the lake, the Veteran experienced dizziness and fell into the lake drowning. The appellant believes the dizziness was caused by the Veteran's prescribed medication. (See May 2011appellant's statement in support of claim).The Board notes that the appellant was not present at the time of the Veteran's death.

The claims file includes a March 2012 VA opinion with regard to the Veteran's service-connected disabilities and his death.  The examiner opined that the Veteran's death is less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner explained that while it is possible that the Veteran became orthostatic upon arising due to his lisinopril, trazodone, and alcohol medication and fell into the water; it is also just as plausible that he was despondent due to the recent negative events occurring in his life and decided to commit suicide by jumping into the water. The examiner went on to explain that it would be speculating to make a decision either way. 

The claims folder reflects that the Veteran had been prescribed trazodone in connection with his PTSD symptoms. (See March 2009 VA attending mental health note and June 2008 VA mental health consultation). Furthermore, the Veteran had a history of alcohol dependence. (See June 2008 VA mental health consultation). The August 2010 autopsy report reflects that the Veteran's femoral blood contained a blood alcohol concentration of 0.106% and 0.31 mcg/ml of trazodone. 

While the March 2012 VA examiner could not determine whether the Veteran's service connected disability was directly related or contributed to his death without speculating, the examiner did note that it is plausible that the Veteran may have experienced orthostatic hypotension when rising, causing him to fall into the lake and drown. Current medical literature supports the examiner's rationale. According to the U.S. National Library of Medicine, trazodone's reported side effects include hypotension, dizziness, lightheadedness, drowsiness, as well as orthostatic hypotension. Trazodone Hydrochloride, Dailymed.nlm.mih.gov. http://dailymed.nlm.nih.gov/dailymed/index.cfm (last visited October 15, 2014). 

Giving the appellant the benefit of the doubt, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD was a contributory cause of the Veteran's death. Accordingly, service connection for the cause of death of the Veteran is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the Veteran's cause of death is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


